DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.

Claim Status
Claim 1 is pending.
Claim 1 is currently amended
Claims 2-33 were cancelled.
Claim 1 has been examined.

Priority
This application is a DIV of 14/773,596 filed on 09/08/2015 (NOW US Pat No. 9,921,224),
14/773,596 is a 371 of PCT/US2014/026546 filed on 03/13/2014,
PCT/US2014/026546 has PRO of 61782850 filed on 03/14/2013.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
The rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clezardin et al. in view of Febbraio et al. and Watnick is withdrawn because none of the references teach the Psap peptide sequences as claimed.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuemmerle et al. (Mol Cancer Ther 2011;10:427-436.) in view of Blaschuk et al. (US 2004/0175361 A1).
Claim 1 is drawn to a method comprising (i) determining a level of CD36 in a sample obtained from a subject having cancer by performing an assay and (ii) administering the cancer subject with a Psap peptide homolog/analog comprising the peptide formula of D[YW][LVAG,(methyl)-Val, (methyl)-Leu, sarcosine]P with 4-9 amino acids in length to the CD36 expressing cancer patient.

    PNG
    media_image1.png
    576
    565
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    502
    517
    media_image2.png
    Greyscale

Kuemmerle et al. teach do not explicitly teach the use of a peptide species in the formula D[YW][LVAG(methyl)-Val, (methyl)-Leu, sarcosine]P to treat breast cancer.
Blaschuk et al. teach administration of a modulating agent and a drug to treat breast tumor [0226]. Blaschuk et al. teach a modulating agent is a cyclic peptide of DWAPL (SEQ ID NO: 1198)[0135], reading on the peptide formula as follows. Because both references teach breast cancer, one of ordinary skill in the art would have been taught and/or motivated to administer a cyclic peptide (e.g., SEQ ID NO: 1198) to treat a breast cancer patient diagnotized with positive cancer marker of CD36. 
Formula
D
YW
LVAG
P
 
Blaschuk
D
W
A
P
L


Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
08-April-2021
/Soren Harward/Primary Examiner, Art Unit 1631